By the Court.
The directors of an insolvent corporation hold its property in trust for the bendit of all its creditors, and have no authority to transfer, sell and assign all of the property of the insolvent corporation to its secured creditors in satisfaction of their claims and liens, regardless of the -ights of unsecured creditors, but must proceed to wind up the affairs of such- corporation and apply all of its property and assets to the payment of its debts in the order of their priority according to law.

Judgment reversed.

Nichols, C. J., Shaucic, Tohnson, Donahue, Wanamaker and Wilicin, JJ., concur.